11TH COURT OF APPEALS
                                 EASTLAND, TEXAS
                                     JUDGMENT

Vernon Lee Willis Jr.,                        * From the County Court
                                                of Eastland County,
                                                Trial Court No. 1700356.

Vs. No. 11-20-00083-CR                        * March 24, 2022

The State of Texas,                           * Memorandum Opinion by Williams, J.
                                                (Panel consists of: Trotter, J.,
                                                Williams, J., and Wright, S.C.J.,
                                                sitting by assignment)
                                                (Bailey, C.J., not participating)

     This court has inspected the record in this cause and concludes that there is
error in the judgment below. Therefore, in accordance with this court’s opinion,
the judgment of the trial court is reversed, and we render a judgment of acquittal.